Citation Nr: 1648171	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  00-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected residuals of herniated nucleus pulposus T7-8, postoperative with neuralgia, ankylosing spondylitis, degenerative arthritis of the thoracolumbar spine, and intervertebral disc syndrome ("back disability") for the periods from June 17, 1998 to May 9, 2000, and from September 1, 2000 to the present, to include consideration of a separate disability rating for ankylosing spondylitis, an extraschedular rating and entitlement to a total disability rating due to individual unemployability (TDIU). 

2.  Entitlement to a disability rating in excess of 10 percent from September 23, 2002 to September 25, 2005, and in excess of 20 percent from September 26, 2005, for service-connected radiculopathy of the right lower extremity. 

3.  Entitlement to a disability rating in excess of 10 percent from September 23, 2002 to September 25, 2005, and in excess of 20 percent from September 26, 2005, for service-connected radiculopathy of the left lower extremity. 

4.  Entitlement to a separate disability rating for scar residuals from thoracic spine surgery.

5.  Entitlement to a temporary total disability rating due to surgical treatment of service-connected disability on January 13, 2003, pursuant to 38 C.F.R. § 4.30.

(The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a thoracic/lumbar spine disorder and mental disorder, entitlement to an earlier effective date for radiculopathy of the right and left lower extremities, and whether the Notice of Disagreement received on April 25, 2015, with the rating decision of January 6, 2001, was timely, are the subject of a separate appellate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service with the U.S. Navy from August 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran has appeared and testified at multiple hearings held in relation to his appeal.  In September 2000 and January 2016, he testified at local hearings held at the RO.  In addition, he was provided three Board hearings.  In February 2002, he testified at a Board video-conference hearing before a Veterans Law Judge.  However, that Veterans Law Judge left the Board before a decision could be made on his appeal, and so he was afforded a new hearing and testified at a video-conference hearing before the undersigned Veterans Law Judge Brown, in May 2003.  Finally, in September 2016, the Veteran appeared and testified on the issue on appeal (as well as on other issues on appeal which are the subject of a separate decision) at a video-conference hearing before the undersigned Veterans Law Judge Graham.  The transcripts of all of these hearings are associated with the claims file.  

In the present case, two Veterans Law Judges who have conducted hearings are presently sitting on the Board; thus, the Veteran is entitled to a hearing before a third Veterans Law Judge.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, at the September 2016 hearing, the Veteran stated that he did not wish to appear at a hearing before a third Veterans Law Judge.  As the Veteran has declined a third Board hearing in this matter, the Board may proceed to adjudication.

The Board notes that, in his April 2015 Notice of Disagreement, the Veteran also disagreed with the evaluation given to his now service-connected radiculopathy of the bilateral lower extremities.  However, the Board finds that the evaluation of the radiculopathy of the bilateral lower extremities is an aspect of his appeal for an increased disability rating for his back disability.  Consequently, those issues are already on appeal and will be adjudicated in this decision.  Thus, no action need by taken on his Notice of Disagreement in that respect.  However, those issues have been added to the issues listed on the Title page of this decision.  

In addition, the Board has added the issues of entitlement a separate rating for scar residuals from the Veteran's thoracic spine surgery and entitlement to temporary total disability rating pursuant to 38 C.F.R. § 4.30 for the Veteran's lumbar spine surgery on January 13, 2003, as the Board finds these are aspects of the Veteran's claim for an increased disability rating of his service-connected back claim and are, therefore, on appeal as well.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's ankylosing spondylitis has not been productive of an active disease process with constitutional symptoms, such as anemia or weight loss, that is productive of severe impairment of health; nor does the evidence establish that the Veteran has had at least four severe incapacitating exacerbations within a 12-month period.

2.  Prior to September 26, 2003, under Diagnostic Codes 5291 and 5292 (2003), the Veteran's service-connected back disability was productive of moderate to severe limitation of motion of the dorsal spine but was not productive of severe limitation of motion of the lumbar spine.

3.  Prior to September 23, 2002, under Diagnostic Code 5293 (2002), the Veteran's service-connected back disability was not productive of pronounced intervertebral disc syndrome with objective persistent symptoms consistent with sciatic neuropathy and little intermittent relief.

4.  From September 26, 2003, the Veteran's service-connected back disability has not been productive of unfavorable ankylosis of the entire thoracolumbar spine with difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation; or neurologic symptoms due to nerve root stretching.  

5.  From September 26, 2003, the Veteran's service-connected back disability has not been productive of incapacitating episodes of intervertebral disc syndrome totaling a duration of at least six weeks during any 12-month period.

6.  The Veteran's radiculopathy of the right lower extremity is not productive of more than mild paralysis of the sciatic nerve prior to September 26, 2005, and not productive of more than moderate paralysis of the sciatic nerve thereafter.

7.  The Veteran's radiculopathy of the left lower extremity is not productive of more than mild paralysis of the sciatic nerve prior to September 26, 2005, and not productive of more than moderate paralysis of the sciatic nerve thereafter.

8.  On January 13, 2003, the Veteran underwent surgery, fusion of the L5-S1 for spondylolisthesis, for his service-connected back disability and thereafter required a three-month period of convalescence.

9.  In May 2000, the Veteran underwent surgery of his service-connected thoracic spine disability.  As of July 21, 2003, the Veteran's residual surgical scars were shown to be subjectively and objectively painful to touch.

10.  The Veteran's back disability does not represent an exceptional disability picture such that the rating schedule is not adequate to evaluate his disability.

12.  Prior to January 20, 2007, the evidence fails to demonstrate that the Veteran's service-connected back disability alone caused him to be unable to secure and follow a substantially gainful occupation; however, thereafter, the Veteran is found to be unemployable due to his service-connected back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the orthopedic manifestations of the Veteran's service-connected back disability are not met from June 17, 1998 to May 9, 2000, and from September 1, 2000 to the present.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5285 through 5295 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 5243 (2016).

2.  A separate disability rating is not warranted for service-connected ankylosing spondylitis of the thoracolumbar spine.  §§ 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5002 (2016).  

3.  The criteria for a disability rating in excess of 10 percent prior to September 26, 2005, and in excess of 20 percent thereafter, for radiculopathy of the right lower extremity  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.124, Diagnostic Code 8520 (2016).

4.  The criteria for a disability rating in excess of 10 percent prior to September 26, 2005, and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.124, Diagnostic Code 8520 (2016).

5.  The criteria for a temporary total rating under 38 C.F.R. § 4.30 for three months of convalescence following lumbar spine surgery on January 13, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).

6.  The criteria for a disability rating 10 percent, but no higher, for scar residuals from thoracic spine surgery are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 1806 (2001); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Codes 7800 and 7806 (2008).

7.  The criteria for a TDIU rating have been met as of January 20, 2007, but not before.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not argued otherwise.

Initially, the Board acknowledges that the Veteran has expressed his desired outcome regarding his appeal:  he would like to have a 10 percent disability rating assigned for his now service-connected ankylosing spondylitis taken back to 1998 and that rating added to his already combined disability rating of 90 percent such that his combined rating would be 100 percent.  The Board has scoured his statements, testimony and medical records.  While the preponderance of the evidence is against the claim in this regard, certain additional ancillary benefits are awarded in this decision.  

Factual and Procedural History

The Veteran entered into service with the U.S. Navy in August 1989.  Although not recorded in his service treatment records, he has consistently reported that he sustained an injury to his upper thoracic area in 1991.  Initially, he sought treatment while in service for pain in the left shoulder along the border of the scapula and vertebra in August 1991.  He was given Flexeril, a muscle relaxer, and his arm was placed in a sling for a short time.  On follow up in October, he was given Motrin, and nonsteroidal anti-inflammatory (NSAID).  Subsequent treatment records show he was continued to be prescribed Flexeril and NSAIDs for his pain issues, including Motrin and Feldine.  However, this pain became chronic and his service treatment records demonstrate he suffered from chronic pain in the interscapular area that was diagnosed as a musculoskeletal neck and upper thoracic spine strain.  He was placed on limited duty ashore and placed on restrictions in November 1991.  Despite those restrictions, it appears he was still required to sweep and mop floors, which continued to exacerbate his chronic pain.  In April 1992, he returned for follow up with continued complaints of chronic pain and he was thought to have a possible supraspinalis myofascial syndrome.  He underwent a magnetic resonance imaging (MRI) study of the thoracic spine that showed a small central disc protrusion at the T7-8 level that may have slightly displaced the thoracic cord.  However, a May 1992 Neurosurgery note indicates that the MRI was within normal limits.  

A May 1992 Medical Board diagnosed him to have musculoskeletal upper thoracic spine pain that interfered with the reasonable performance of his assigned duties and referred him for a Physical Evaluation Board for fitness for duty determination.  In August 1992, he underwent a Rheumatology consultation, which resulted in an assessment that there was "no suggestion of systemic rheumatologic disease" present and that the hypermobility of the Veteran's spine along with the location and nature of tender points suggested the possibility of a regional myofascial pain syndrome.  It was recommended he be given a trial of Tricyclics and/or trigger point injections.  In October 1992, he was found fit for full duty but physical therapy was recommended as well as referral to a Pain Clinic.  He was also prescribed Pamelor, a tricyclic anti-depressant.  In January 1993, however, the Veteran underwent Physical Evaluation Board proceedings and he was found unfit for duty due to musculoskeletal upper thoracic back pain, which was evaluated as 10 percent disabling.  He was subsequently honorably discharged from service by reason of physical disability in April 1993.  

The Veteran received intermittent treatment over the following several years for continued complaints of pain in the middle of his back between his shoulder blades.  In early 2000 he consulted with several physicians and in March 2000 he was sent to a neurosurgeon who performed another MRI that showed the T7-8 disc had now herniated and was effacing the spinal cord on the right.  This physician recommended he undergo a thoracoscopic discectomy, which he did in May 2000.  Subsequently, the Veteran experienced new nerve pain in the right side of his chest that was assessed to be neuralgia from intercostal nerve damage caused from manipulating the nerve root during the surgery.  This nerve pain reportedly resolved after some time, however, the surgery did not improve the Veteran's mid-back pain.  

In January 2001, the Veteran began complaining of more frequent and severe low back pain.  He was evaluated by MRI in March 2001 that demonstrated he had a grade I spondylolisthesis  at the L5-S1 level, without HNP or definite neural foraminal nerve root compromise, and central broad based disc bulge at the L4-5 level, without neural compression.  In January 2003, the Veteran underwent fusion of the L5-S1 for this condition.  Unfortunately, he continued to experience pain in his back without any long-term remission.

On MRI of his thoracic and lumbar spines taken in October 2005 the Veteran was noted to have abnormal signal intensity at the corners of several thoracic and lumbar vertebral bodies suggestive of ankylosing spondylitis.  However, a diagnosis of ankylosing spondylitis was not confirmed until June 2007.  See June 28, 2007 VA Rheumatology Clinic Note.  

As for the procedural history of the Veteran's claim for benefits, the Board notes that, in June 1993, the Veteran filed a claim for service connection for his in-service back problems with VA.  In a September 1993 rating decision, the RO granted service connection for a "small central disc protrusion at T7-8 with slightly displaced thoracic cord" that was evaluated as zero percent disabling under Diagnostic Code 5293 based upon a VA examination conducted in July 1993.  In September 1997, the Veteran filed a new application for "musculoskeletal upper thoracic back pain" that was taken as a claim for an increased disability rating.  This claim was denied in a May 1998 rating decision, however, as the Veteran failed to report for a scheduled VA examination.

Pertinent to the present appeal, the Veteran filed an informal claim in March 2000 for an increased disability rating for his then service-connected thoracic spine disability.  In a May 2000 rating decision, the RO granted a 10 percent disability rating effective July 25, 1999, along with a temporary total disability rating based on the need for convalescence from surgery pursuant to 38 C.F.R. § 4.30 effective May 10, 2000, and then continued the 10 percent disability rating from July 1, 2000.  The Veteran disagreed with that rating decision in June 2000.  This disagreement is the basis of the appeal that is before the Board at this time.  The RO issued a Statement of the Case in July 2000 and the Veteran immediately perfected an appeal the same month by filing a VA Form 9.  

From this point, the Board notes that the Veteran's appeal has taken a long and arduous journey back and forth between the RO, the Board and the United States Court of Appeals for Veterans Claims (Court), including at least seven related RO decisions, six Board remands and two Court appeals.  This journey includes seeking and obtaining service connection for cervical spine degenerative disc disease and associated cervical radiculopathy of the bilateral upper extremities and a mood disorder due to general medical condition as secondary to his service-connected back disability.  It also includes seeking and being denied, until just recently in 2015, service connection for a lumbar spine disorder, ankylosing spondylitis, myofascial pain syndrome, shoulder pain, osteoporosis, spondylolisthesis and an auto immune disease, which the Veteran claimed was all associated with or secondary to his service-connected thoracic spine disability.  The Board does not minimize the Veteran's struggle over the past 16 years even though each and every detail in the voluminous record is not discussed below.

In an October 2004 rating decision, the RO granted the current 40 percent disability rating effective July 17, 1998.  This disability rating, however, was granted under Diagnostic Code 5293, which was in effective prior to September 26, 2003 rather than the current Diagnostic Code 5243 and the General Schedule of Rating Spine Disabilities, as the prior rating criteria provided a more favorable evaluation for the Veteran at that time.  

In addition, in April 2015, based upon the Board's last remand in April 2013, the RO issued a rating decision that granted service connection for ankylosing spondylitis and degenerative arthritis of the thoracolumbar spine.  In the rating decision, the RO stated that service connection for the Veteran's lumbar spine disorder was warranted because an examiner provided an opinion that the lumbar spine disability had been permanently aggravated by his service-connected thoracic spine disability.  The RO further stated that the Veteran's lumbar spine disorder would be evaluated with his thoracic spine disability because only a single evaluation can be assigned for the thoracolumbar spine.  It noted that the Veteran's thoracic spine disability had been service-connected since April 1993 and evaluated as 40 percent disabling since September 1, 2000.  However, the Board notes that, in actuality, the 40 percent disability rating has been in effect since June 17, 1998 and was merely reestablished September 1, 2000 after the temporary total disability rating provided for convalescence after the Veteran's May 2000 thoracic spine surgery had been discontinued.

In addition, in this rating decision, the RO granted separate 20 percent disability ratings for each lower extremity for radiculopathy effective February 29, 2015, which is the date of the most recent VA examination (which the RO indicated was the first evidence showing the Veteran had radiculopathy of the bilateral lower extremities).  The Veteran disagreed with both the effective date and disability rating assigned in his April 2015 Notice of Disagreement.  In an August 2015 rating decision, the RO assigned a 10 percent disability rating effective September 23, 2002 for each lower extremity and granted an earlier effective date of September 26, 2005 for the award of 20 percent.

The RO also awarded service connection for scars on the thoracolumbar spine that are a residual of the Veteran's surgery and evaluated it as zero percent disabling effective February 29, 2015, again the date of the VA examination.  

Consequently, the April 2015 rating decision changed the character of the Veteran's back disability but did not change the orthopedic disability rating.  That remains at 40 percent.  It did, however, provide separate disability ratings for the neurologic manifestations in the bilateral lower extremities and for the scar residuals, which the Board finds are also on appeal as part of the claim for increase.  

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Since the issue in this case is entitlement to an increased rating, the present level of the disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board should also take into consideration whether staged ratings are warranted under Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  

In the present case, the Board notes that while the Veteran's appeal has been pending that has been several changes to the rating criteria that are applicable to his case.  When a law or regulation changes after a claim has been filed but before the administrative appeal process is concluded, VA will evaluate the veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations, applying the rating criteria that is the most beneficial to the Veteran.  Moreover, VA's Office of General Counsel has determined that amended rating criteria can be applied prospectively (i.e., from the effective date unless otherwise indicated).  Thus, only the prior rating criteria can be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  See VAOPGCPREC 3-00.  

As previously mentioned, the Veteran's service-connected back disability, was initially evaluated as 40 percent disabling under Diagnostic Code 5293 as intervertebral disc syndrome.  During the pendency of the Veteran's appeal, VA twice revised the criteria for diagnosing and evaluating diseases and injuries of the spine set forth in 38 C.F.R. § 4.71a.  The first revision, effective September 23, 2002, amended the criteria for diagnosing and evaluating intervertebral disc syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, effective September 26, 2003, changed the diagnostic codes for spine disorders to 5235 through 5243.  In addition, spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided for a higher rating of 60 percent for symptoms analogous to pronounced intervertebral disc syndrome with little intermittent relief and persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to the site of the diseased disc.  38 C.F.R. § 4.71a (2002).

Criteria in effect prior to September 2003 also provided for separate ratings for limitation of motion of the individual spinal segments.  Diagnostic Code 5291 provided a 10 percent maximum evaluation for moderate or severe limitation of motion of the dorsal (thoracic) spine.  Diagnostic Code 5292 provided a 40 percent evaluation when limitation of motion was severe.  In addition, Diagnostic Code 5286 provided a 60 percent evaluation for favorable ankylosis of the entire spine and a 100 percent evaluation for unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  Diagnostic Code 5288 provides a 20 percent evaluation for favorable ankylosis of the dorsal spine and a 30 percent for unfavorable ankylosis.  Diagnostic Code 5289 provides a 40 percent for favorable ankylosis of the lumbar spine and a 50 percent for unfavorable ankylosis.  Id.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002, for rating intervertebral disc syndrome provide that preoperative or postoperative intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Thus, intervertebral disc syndrome warranted a 10 percent disability rating when there were incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating when there were incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating when there were incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The revised schedule does not provide for an evaluation higher than 60 percent.  

For purposes of evaluations under Diagnostic Code 5293 (2003), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, orthopedic disabilities are evaluated using the rating criteria of the most appropriate orthopedic diagnostic code or codes; neurologic disabilities are evaluated separately using the rating criteria for the most appropriate neurologic diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003).  In the latter regard, impairment of the sciatic nerve is addressed under Diagnostic Code 8520.  Under this code, in effect throughout the appeal period, complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is assigned an 80 percent rating.  Incomplete paralysis that is mild is assigned a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, moderately severe incomplete paralysis is assigned a 40 percent rating, and severe, incomplete paralysis of the sciatic nerve, with marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 38 C.F.R. § 4.71a changed the diagnostic codes for spine disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2016).  Spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.  At that time, VA reiterated the September 2002 changes to Diagnostic Code 5293 for intervertebral disc syndrome, although re-numbered as Diagnostic Code 5243.  The Board notes a technical correction was published reinserting the two notes to Diagnostic Code 5243 that were inadvertently omitted.  69 Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).  

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  For example, impairment of the sciatic nerve is addressed under Diagnostic Code 8520.  Under this Diagnostic Code, complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is assigned an 80 percent rating.  38 C.F.R. § 4.124a.  For incomplete paralysis, mild is assigned a 10 percent rating; moderate is assigned a 20 percent rating; moderately severe is assigned a 40 percent rating; and severe with marked muscle atrophy is assigned a 60 percent evaluation.  Id.
 
For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

The Veteran is service connected for ankylosing spondylitis, which is not specifically listed under the rating schedule.  Thus, it is rated under Diagnostic Code 5009 for "Arthritis, other types."  Under Diagnostic Code 5009, other types of arthritis not listed are rated under the criteria for rheumatoid arthritis set forth in Diagnostic Code 5002.  As an active process, rheumatoid arthritis warrants a 100 percent disability rating when there is evidence of constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  See 38 C.F.R. § 4.71a , Diagnostic Code 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  Id. 

In addition, the Board notes that the criteria for evaluating skin disabilities, including scars, contained in 38 C.F.R. § 4.118 were revised effective on August 30, 2002.  See 67 Fed. Reg. 49,590-595 (2002).  They were again revised in September 2008, but the 2008 revisions are only effective for claims filed on or after October 23, 2008.

In the present case, the only provision that applies to the Veteran's case is Diagnostic Code 7804.  Prior to August 30, 2002, Diagnostic Code 7804 provided that a superficial scar that was tender and painful on objective demonstration warranted a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the revised regulation, a 10 percent disability rating is assigned for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).  

Finally, pertaining to temporary total evaluations based upon convalescence, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

ANALYSIS

Initially the Board wishes to address the Veteran's request for a separate disability rating for his now service-connected ankylosing spondylitis.  The Veteran's ankylosing spondylitis would be evaluated under Diagnostic Code 5009 for other types of arthritis as it is not one of those listed.  The rating schedule directs the rater to evaluate other types of arthritis using Diagnostic Code 5002, which evaluates rheumatoid arthritis.  

It is clear from the evidence that it is not certain how much of the Veteran's back pain is caused by his prior in-service injury, surgeries on the thoracic and lumbar spines and subsequent development of degenerative disc disease and degenerative joint disease, and how much is due to his ankylosing spondylitis.  See e.g., August 20, 2010 VA Rheumatology Progress Note in which Veteran reported he felt that the majority of his back complaints are related to his prior injury/surgery;  September 26, 2005 VA Pain Clinic Consultation note indicating sacroiliitis history, however it is more consistent with trauma, surgery and degenerative joint disease as cause of his back pain; January 3, 2012 VA Rheumatology Progress Note where physician stated "It can be difficult to tease apart post-fusion surgical pain and inflammatory arthritis pain."

The Veteran's ankylosing spondylitis cannot be assigned a separate disability rating under Diagnostic Code 5002 as doing so would constitute impermissible pyramiding under 38 C.F.R. § 4.14.  The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Veteran's ankylosing spondylitis either has to be rated based upon an active process under Diagnostic Code 5002 or under the residual limitation of motion as it is currently evaluated.

In order for the Veteran to get a disability rating higher than 40 percent under Diagnostic Code 5002 for an active process, the evidence would have to show that he has constitutional manifestations that are less than the 100 percent criteria but with weight loss and anemia productive of severe impairment of health.  The preponderance of the evidence fails to demonstrate such impairment.  The evidence does not show the Veteran has anemia or weight loss due to his ankylosing spondylitis.  Consequently, the Board cannot find that a disability rating higher than 40 percent is warranted under Diagnostic Code 5002 for an active disease process.

As for whether a higher disability rating is warranted based upon limitation of motion of the thoracolumbar spine, the Board has considered both the regulations prior to and after the changes to the regulations in September 2002 and September 2003.  Under the rating criteria in effect prior to September 26, 2003, the schedule provided for separate ratings for the thoracic and lumbar spines:  a 40 percent disability rating was warranted if limitation of motion of the lumbar spine was severe, and a separate 10 percent disability was warranted if there was moderate to severe limitation of motion of the thoracic spine.  

Upon review of the evidence, the Board concludes that the Veteran's limitation of motion of the lumbar spine prior to September 26, 2003, was no more than mild to moderate.  In January 2003, just two days prior to his surgery, the Veteran underwent VA examination at which his range of motion of the lumbar spine was found to be 60 degrees of flexion and 10 degrees of extension with pain.  There was flattening of the lumbar lordosis and tenderness to palpation at the lowest lumbar level in his paraspinous musculature.  He showed a painful exhibition particularly with activities such as rising from a chair and climbing up on the examination table.  He reported flare-ups of pain on a daily basis.  Intensity of pain was reported to be an 8 out of 10 going up to a 10 out of 10 during a flare-up.  The Board finds, however, that even when considering the Veteran's reports of pain and flare-ups, that the Veteran's range of motion at that time was consistent with no more than a moderate limitation of motion of the lumbar spine.  In fact, the Board does not find evidence of severe limitation of motion of the lumbar spine until February 2005 when there is evidence that the Veteran could only bend forward so that his fingertips just reached his knees and flexion was limited to approximately 30 degrees.  

For instructive purposes, the Board notes that the current rating schedule provides that normal flexion of the spine is to 90 degrees, and normal extension of the spine is to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2016).  In addition, under the current rating criteria, 60 degrees limitation of flexion would just warrant a 20 percent disability rating whereas the 30 degrees of limitation warrants a 40 percent.  

Consequently, the Board finds that a disability rating higher than 40 percent based upon separate ratings for limitation of motion of the thoracic and lumbar spines under Diagnostic Codes 5291 and 5292 is not warranted because the evidence fails to demonstrate that the Veteran's lumbar spine exhibited severe limitation of motion prior to September 26, 2003.

Furthermore, the Board does not find that a 60 percent disability rating can be assigned under Diagnostic Code 5293 (2003) prior to September 26, 2003.  The Board finds that most of the evidence shows subjective complaints by the Veteran of pain, numbness and tingling without objective evidence of neurologic deficits such as hypoactive deep tendon reflexes, muscle weakness, loss of muscle tone (atrophy), loss of sensation, foot drop, positive straight leg raises, etc.  Under Diagnostic Code 5293 (2003), pronounced intervertebral disc syndrome requires a showing of persistent symptoms consistent with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc, little intermittent relief.

Essentially, the evidence shows the Veteran has made intermittent complaints of having pain, numbness and tingling in his lower extremities, usually the left worse than the right, since 1999.  However, typically, there was often no objective signs of any neurological deficit.  In other words, straight leg raises were generally negative and examinations for muscle strength, deep tendon reflexes and sensation were normal.  

An exception to this is seen at an April 2000 VA examination where neurological examination noted there was 3+ (hyperactive) deep tendon reflexes in the lower extremities, the plantar response weakly flexor bilaterally, and the Veteran reported that pinprick to the feet was decreased in comparison to what he felt in the upper chest.  Notably this examination was conducted just weeks before the Veteran's thoracic spine surgery.  Despite these seemingly positive findings, the examiner noted that there were no definite neurological abnormalities.  It is unclear to the Board, however, whether he was stating that these findings were not abnormal or whether he was indicating that these were not related to the T7-T8 herniated nucleus pulposus diagnosed.  

Nevertheless, the Board finds these examination's findings to be peculiar when compared to the contiguous medical records.  Not even one month earlier, the Veteran had undergone an initial consultation with his private neurosurgeon who performed his thoracic spine surgery and, at that time, his deep tendon reflexes were noted to be 1+ (hypoactive) and sensation to light touch and pinprick was noted to be intact. There was no indication that the Veteran had any weakness in the lower extremities and, in fact, he denied having any weakness in his legs or difficulty with balance.  Also in March 2000, the Veteran complained to another private neurosurgery physician of having more tingling in his legs but it was noted that there was no clear symptoms of myelopathy, an indication that there were no objective findings  to account for the Veteran's complaints.  On Rheumatology evaluation in January 2001, neurological examination was normal.  However, later that month, he complained of numbness in both of his legs to his neurosurgeon.  An April 2001 MRI of the lumbar spine showed the Veteran had a grade I lytic spondylolisthesis at the L5-S1 level without herniated nucleus pulposus or definite neural foraminal nerve root compromise, and a central broad based disc bulge at the L4-5 level without neural compression.  

The Board acknowledges that, prior to September 26, 2003, the medical records, and the Veteran's statements and testimony submitted in support of his claim, establish his complaints of pain and that he had significant pain in his thoracic spine and worsening pain in his lumbar spine leading to surgery for spondylolisthesis in January 2003.  However, the evidence does not establish that he had any other neurological symptoms of pronounced intervertebral disc syndrome to warrant a 60 percent disability rating or that, if he did, they were constant or near constant such that he had little intermittent relief.  For example, the Veteran claims he had muscle spasms and he was prescribed Flexeril.  The medical evidence does at times indicate he had muscle spasms; but just as often, if not more often, it indicates he did not.  In addition, except for that April 2000 VA examination report, there is no evidence the Veteran had loss of muscle strength or muscle tone, in other words, that he had weakness in his legs or there was muscle atrophy.  Again, except for that April 2000 VA examination, his sensory examinations were all normal to light touch or pinprick.  The only neurological finding that seems to be possibly favorable to the Veteran is the deep tendon reflexes, which were 1+, or hypoactive, in March 2000 and 3+, or hyperactive, in April 2000, although these two findings are at odds with each other.  Furthermore, although at an August 2002 VA Pain Management visit the Veteran described having pain in his low back, left buttocks and left posterior lower extremity to the bottom of his foot, along with weakness and numbness in his left leg, objectively he only had a positive straight leg raising.  His reflexes were intact.  Thus these slight objective findings unfortunately are not enough to support a finding that the Veteran's disability picture was consistent with the criteria for a 60 percent rating for pronounced intervertebral disc syndrome under Diagnostic Code 5293.

Furthermore, subsequent to September 26, 2003, the current rating criteria provide that a higher disability rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  That means that at least the Veteran's entire thoracolumbar spine would have to be fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016)

There is evidence that the Veteran has favorable ankylosis of the spine that was first manifested after the regulations changed in September 2003.  Favorable ankylosis of the entire spine was noted on VA examination in September 2007 and it was opined that this was most likely secondary to the Veteran's ankylosing spondylitis.  In addition, an August 2011 Rheumatology Progress Note indicates that heel to wall showed about an 8 cm. difference between the Veteran's occiput (base of the skull) and the wall.  The Board interprets this to mean that the Veteran was unable to straighten fully which would be an indication of favorable ankylosis in flexion.  

Favorable ankylosis under the rating criteria in effect since September 26, 2003, warrants a 40 percent disability rating, but no higher.  The Board finds that the evidence does not establish that there is unfavorable ankylosis of the entire thoracolumbar spine, which would warrant a 50 percent disability rating under the amended regulations, at any time.  Most of the clinical evidence of record during the appeal indicates that there is no ankylosis, including the most recent VA examination conducted in February 2015.  Thus, the Board concludes that the evidence does not establish that a disability rating higher than 40 percent is warranted for the Veteran's service-connected back disability under the rating criteria in effect since September 26, 2003.

Moreover, the Board has considered whether, under the September 23, 2002 revisions permitting evaluation of intervertebral disc syndrome based upon incapacitating episodes, a higher disability rating is warranted.  The Board finds it is not as the preponderance of the evidence is against a finding that the Veteran has had incapacitating episodes having a total duration of at least six weeks during any 12 months period.  At a September 2005 VA examination, he denied that his physician had prescribed him bedrest in the past year but reported having flare-ups requiring bedrest.  He stated that he does not see his physician during these flare-ups rather he just goes to bed two to three days for them and that relieves them.  In addition, the Veteran submitted evidence showing that his physician prescribed him bed rest back in July 2006 for one week, but there is no indication in the medical evidence of this happening again outside his January 2003 surgery.  At his September 2007 VA examination, the Veteran reported having been prescribed bedrest once in the past year.  There are no other records indicating the Veteran has had physician prescribed bedrest.  The regulation specifically requires that bedrest be physician prescribed for it to be considered for rating purposes, so the Veteran's self-prescribed bedrest does not meet the regulatory criteria.  Consequently, the evidence fails to demonstrate that the Veteran has incapacitating episodes totaling at least six weeks duration during any 12 months period.  Thus a higher disability rating is not warranted based on incapacitating episodes of intervertebral disc syndrome.  

Finally, the Board has considered whether any other Diagnostic Codes other than Diagnostic Code 5002 and the range of motion Diagnostic Codes could give the Veteran a higher disability rating.  For example, given the Veteran's complaints of widespread pain throughout his back and the findings of myofascial pain syndrome and chronic pain syndrome and the physicians' difficulties in finding an organic cause for the Veteran's pain, the Board felt that consideration should be given to comparable chronic pain disorders.  Fibromyalgia was felt to be the most analogous to the Veteran's case.  However, fibromyalgia, which is evaluated under Diagnostic Code 5025, only provides a maximum rating of 40 percent.  See 38 C.F.R. § 4.71a (2016).  Consequently, it would not provide a higher disability rating for the Veteran's back disability since he is already rated at 40 percent through the entire appeal period.  

As for the neurologic manifestations of the Veteran's service-connected back disability, prior to September 23, 2002, these symptoms were contemplated in the evaluated given under Diagnostic Code 5293 for intervertebral disc syndrome.  However, pursuant to the revised regulations effective September 23, 2002, the separate orthopedic and neurologic manifestations of spine disabilities could now be separately rated if that would give the Veteran a higher disability rating.  

Thus, effective September 23, 2002, the Veteran has been awarded separate 10 percent disability ratings for mild radiculopathy in each lower extremity.  A 20 percent rating has been assigned from September 26, 2005.  After considering all the evidence, the Board finds that such disability ratings are consistent with the evidence of record.  As previously discussed, the medical evidence between September 23, 2002 and September 26, 2005 mostly demonstrates that the Veteran's radiculopathy is manifested by subjective complaints of pain, numbness and tingling without objective evidence of any neurological deficits.  For example, on VA examination in January 2003, which was just two day prior to his lumbar spine surgery, he particularly complained of pain that went down to his left ankle.  However, no neurological deficits were noted except for some mild weakness in the left lower extremity.  Similar objective findings were made on VA examination in July 2003.  At a September 2004 VA examination, the Veteran neither complained of neurological symptoms into the legs, nor were any objective signs found on examination.    

Given the lack of objective findings of radicular symptoms in the lower extremities, the Board finds that the Veteran's disability picture regarding his neurologic manifestations from September 23, 2002 to September 25, 2005 is most consistent with the 10 percent disability rating currently assigned for mild paralysis of the sciatic nerve under Diagnostic Code 8520 rather than moderate paralysis.  The Veteran's subjective, intermittent complaints without objective findings fail to demonstrate the severity necessary to warrant a higher disability rating.  Thus, the Board finds that a disability rating higher than 10 percent for the Veteran's radiculopathy of the bilateral lower extremities is not warranted between September 23, 2002 and September 25, 2005.

Moreover, as of September 26, 2005, a disability rating higher than 20 percent for the Veteran's service-connected radiculopathy of the bilateral lower extremities is not warranted as there is no evidence to demonstrate severe incomplete paralysis with marked muscular atrophy.  Significantly, there is no evidence the Veteran has atrophy (in other words, loss of muscle tone) of the musculature of the lower extremities.  Thus the Board finds that a disability rating in excess of 20 percent since September 26, 2005 is not warranted.

The Board has considered other regulatory provisions whether or not raised by the Veteran and finds that a higher disability rating due to the Veteran's service-connected back disability is warranted under 38 C.F.R. § 4.30 for a portion of the appeal.  The Veteran underwent surgery on January 13, 2003 on his lumbar spine.  According to his records, he had a fusion of the L5-S1 level for grade I spondylolisthesis.  As set forth above, 38 C.F.R. § 4.30 provides a temporary total disability rating when a service-connected disability requires surgical treatment that requires convalescence.  The Veteran was awarded such a disability rating for the surgery he had for his service-connected thoracic spine disability on May 10, 2000, and which was awarded through August 2000.  However, such rating has not been provided for his January 2003 surgery.

As the April 2015 rating decision granted service connection for the Veteran's lumbar spine disorder, the Veteran should have been awarded a temporary total disability rating for the January 2003 lumbar spine surgery.  The evidence establishes that the convalescence period for this surgery is three months.  A July 28, 2003 VA physician's letter states that the "postoperative recovery for such surgery also requires a minimum of three months of convalescence."  Moreover the Veteran testified at his May 2003 Board hearing that he had a three month recovery period.  Finally, the Veteran has reported that he began working again in May 2003.  See VA Form 21-8940, Application for Total Disability Due to Individual Unemployability, received on July 2006.  

Based on this evidence, the Board finds that a temporary total disability rating based on the need for convalescence under 38 C.F.R. § 4.30 is warranted for the Veteran's lumbar spine surgery performed on January 13, 2003 and continuing for a period of three months thereafter.  To this extent, the Veteran's appeal is granted.

Furthermore, although the Veteran did not appeal either the disability rating or the effective assigned for the scar residuals awarded in the April 2015 rating decision, the Board finds that such action was not needed for the Board to consider their accuracy as the Veteran's scar residuals are an aspect of his claim for an increased disability rating for his service-connected back disability.  Upon review of the evidence, the Board finds that the evidence clearly demonstrates the Veteran has had multiple scars on his back due to his two surgeries, not just the one identified by the February 2015 VA examiner.  In spite of the VA examiner's findings, however, there is clear evidence earlier in the claims file that the Veteran's thoracic spine surgery scars are painful on examination and thus warrant a 10 percent disability rating.

In July 2003, the Veteran underwent VA examination in which he specifically complained of pain in his right mid-axillary line where his thorascopic incisions are.  He reported that he gets radiating pain particularly if he bumps these.  On physical examination, he was noted to have three well-healed thorascopic incisions in the mid-axillary line that are approximately 2 cm. in length and are somewhat hypersensitive and dysesthetic to touch.  

Consequently, the Board finds that there is evidence to establish that the Veteran's scar residuals from his thoracic spine surgery are painful on examination and, thus, the criteria under Diagnostic Code 7804 (2008) are met for a 10 percent disability rating to be assigned effective July 21, 2003, the date of the VA examination.  To that extent, the Veteran's appeal is granted.

Other considerations the Board must make include whether referral for extraschedular consideration is warranted and whether there is evidence warranting a total disability rating due to individual unemployability (TDIU) solely due to the Veteran's service-connected back disability.  An  extraschedular rating is a component of a claim for an increased rating.  See Barringer v. Peake, 22 Vet App 242 (2008).  In addition, a TDIU is also an element of all increased rating appeals if reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has considered whether a referral for extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b).  Referral for extra-schedular consideration is warranted when (1) the service-connected disability presents such an exceptional disability picture as to render the rating schedule inadequate to evaluate the disability (i.e., the disability is so extraordinary or unusual that it is not contemplated by the rating criteria) and (2) the exceptional disability picture exhibits other related factors (i.e., "governing norms" such as marked interference with employment or frequent periods of hospitalization).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If both of these factors are met, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board acknowledges that the Veteran's service-connected back disability picture is complicated by the fact that it involves both his thoracic and lumbar spines and it includes degenerative disc disease, degenerative joint disease and ankylosing spondylitis.  However, the symptoms caused by those disorders are not that unusual.  The symptoms are pain throughout the musculature of his thoracolumbar spine and into his lower extremities, limitation of motion of his thoracolumbar spine, numbness and tingling in his lower extremities, and a painful scar.  The Board recognizes that the Veteran's complaints of pain have consistently been his most severe symptom.  However, this has already been contemplated is awarding him the 40 percent disability rating he has been assigned.  In the October 2004 rating decision that awarded him 40 percent for his back disability, after thoroughly reviewing the evidence, the RO stated that it had increased the evaluation for his disability based primarily on the Veteran's complaints of pain and the evidence showing his pain had interfered with his daily activities.  

So clearly the Veteran's pain has been considered in evaluating his service-connected back disability, as well as his limitation of motion, as he is currently evaluated under Diagnostic Code 5243 and the General Formula for Rating Diseases and Injuries of the Spine that provides a 40 percent disability rating for range of motion that is limited to 30 degrees or less of forward flexion of the thoracolumbar spine or where there is favorable ankylosis, which the evidence shows the Veteran has both.  As previously discussed, there is no evidence of unfavorable ankylosis, and thus a higher disability rating is not warranted under the rating criteria.  Thus, he has been afforded the full benefit under the rating schedule for his orthopedic manifestations of his service-connected back disability.  Moreover, he has been afforded separate disability ratings for his neurologic manifestations, in other words, his radiculopathy of the bilateral lower extremities.  He has also been afforded a separate compensable disability rating for his symptomatic scar residuals.  

The Board further recognizes that the Veteran has reported that his pain from his back disability has caused him to have interrupted sleep for many years.  However, the Veteran has been service-connected for a mood disorder secondary to his service-connected back disability and his complaints of a sleep disturbance have been included with that grant of service connection.  Consequently, to consider those complaints in evaluating his back disability at this time would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

Consequently, the Board finds the Veteran's disability is not so extraordinary or unusual as to constitute an exceptional disability picture that would render the rating schedule inadequate to fully evaluate the Veteran's service-connected back disability and all its manifestations.  As clearly set forth in the decision above, the rating criteria fully contemplate all aspects of the Veteran's disability.  As such, the Board finds that the preponderance of the evidence is against referral for extra-schedular consideration of the Veteran's claim.

As for the TDIU claim, the Board notes that, in a March 2009 rating decision, the Veteran was awarded a TDIU rating effective October 30, 2008.  This grant was based upon the grant of service connection for a mood disorder (claimed as major depression and inability to sleep) in a January 2009 rating decision, which was evaluated 50 percent disabling from October 30, 2008.  The RO indicated that the TDIU was awarded from this date as it was the date the Veteran first met the schedular criteria.  Notably, at that time, the Veteran was only service-connected for his thoracic spine disability and the mood disorder with a combined disability rating of 70 percent.  However, because of the grants afforded in an August 2015 rating decision, the Veteran now meets the basic eligibility criteria for a TDIU September 26, 2005, almost three years earlier.  Thus the Board must reconsider this claim and whether a TDIU is warranted earlier than October 30, 2008.  

The Board notes that the grant of TDIU already made is a traditional TDIU that considered all the Veteran's service-connected disabilities in determining that he is unemployable.  In contrast, the TDIU claim presently before the Board is known as  "Rice TDIU" claim because it was raised during the administrative appeal of the Veteran's claim for an increased rating for his service-connected back disability and it is, therefore, part of the claim of benefits for that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  As the Veteran has consistently claimed he is unable to be employed because of his back pain, the Board finds that this raises a claim of TDIU and, therefore, the Board infers a claim for TDIU due exclusively to the service-connected back disability without consideration of any other service-connected disabilities.

As things stand now, effective September 26, 2005, the Veteran has a combined disability rating of 70 percent that is made up of the following disabilities:  40 percent for herniated nucleus pulposus T7-8, postoperative with neuralgia; 20 percent for radiculopathy, right lower extremity; 20 percent for radiculopathy, left lower extremity; and 10 percent for cervical degenerative disc disease.  Thus, the Veteran is eligible as of September 26, 2005 for a TDIU rating if he was unable to secure or follow a substantially gainful occupation as a result of his disability, or disabilities.  However, as previously noted, the Board's inquiry is limited to whether his unemployability was caused solely by his service-connected back disability.

Upon review of the evidence, the Board notes the Veteran has not worked since May 2004.  He has been awarded Social Security Administration (SSA) disability benefits effective May 1, 2004.  However, the Board finds the preponderance of the evidence indicates that the Veteran was able to perform sedentary and/or light duty work up to eight hours per day and, therefore, the Board does not find the decision by the SSA Administrative Law Judge (ALJ) that the Veteran was disabled to work due to his back disabilities as of May 1, 2004 to have significant probative weight.   See ALJ decision dated August 2, 2007.  Rather the Board gives more weight to the individual reports that provide the opinions about the Veteran's residual functional capacity to work.

Specifically, the evidence shows that, in 2005, the Veteran was participating in VA Vocational Rehabilitation and was undergoing a program of training seeking a college degree in Business Management.  As part of that program, in March 2005, the Veteran went through a one-month intensive in-patient vocational rehabilitation program with the State of South Carolina's Vocational Rehabilitation Department, which he successfully completed.  The reports from this program clearly demonstrate that the Veteran was able to tolerate a full eight hours per day of work-like activity for the four-week period at the sedentary to light work level but would have limitations for no kneeling, crouching, stooping, climbing or crawling activities.  He would also benefit from changing positions frequently between sitting, standing and walking.  There is nothing in the record to indicate that the Veteran's functional level changed during 2005.

In addition, as part of his Social Security Administration records the Board received a June 2006 treatment note from one of the Veteran's private physicians demonstrating that this physician believed the Veteran was capable of sedentary work and did not believe he was totally disabled at that point.    Furthermore the state agency medical consultations who performed the Residual Function Capacity (RFC) evaluations for the Social Security Administration determined that the Veteran could perform light work with postural limitations.  See Form SSA-4734-BK, PHYSICAL RESIDUAL FUNCTION CAPACITY ASSESSMENT, dated July 10, 2006 and September 28, 2006; ALJ decision dated August 2, 2007.  Based on this evidence, the Board does not find that the Veteran was unable to secure or follow a substantially gainful occupation during this time period because the evidence clearly demonstrates that he was able to perform sedentary or light duty work.  

However, it appears that sometime in the middle of 2006 the Veteran's service-connected back disability may have started to worsen.  The Veteran submitted a private physician's note dated July 10, 2006 indicating he was prescribed one week of bedrest from July 10th to the 17th.  The Veteran has stated that he missed school because of this week of prescribed bedrest and that this, along with his pain, caused him to drop out of college.  See September 22, 2007 VA examination report.  

In a January 30, 2007 letter to the Veteran, his VA Vocational Rehabilitation counselor advised him that she had interrupted his Vocational Rehabilitation program effective January 20, 2007 because his disability conditions had worsened and he had not been able to participate in training.  

Based upon this finding by the Veteran's VA Vocational Rehabilitation counselor that he was no longer able to participate in his training due to the worsening in his disability and the fact that his primary disability at that time was his service-connected back disability (when combining both the orthopedic and neurologic manifestations together, they represent 60 percent of the 70 percent combined disability rating assigned at that time), the Board finds that the evidence favors finding that the Veteran's service-connected back disability caused him to be unable to secure or follow a substantially gainful occupational as of January 20, 2007, the date that his Vocational Rehabilitation program was interrupted as this was the date it was determined that the Veteran was too disabled to continue his vocational rehabilitation training.  The Board finds that a TDIU is warranted as of January 20, 2007, but no earlier, and to that extent only the Veteran's claim is granted,

CONCLUSION

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding that a disability rating in excess of 40 percent is warranted for the orthopedic manifestations of the Veteran's service-connected back disability.  In addition, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 10 percent is warranted for the neurologic manifestations of radiculopathy in either the right and left lower extremity.  To that extent, the Board finds that the Veteran's appeal is denied.

However, the Board also finds that the evidence supports awarding a temporary total disability rating based on the need for convalescence due to surgery for a service-connected disability pursuant to 38 C.F.R. § 4.30 for a period of three months from January 13, 2003.  In addition, the Board finds that the preponderance of the evidence is in favor of awarding a separate 10 percent disability rating for scar residuals of thoracic spine surgery that are painful on examination, effective July 21, 2003.  Finally, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran is entitled to a TDIU due to his service-connected back disability effective January 20, 2007, but no earlier.  Only to the extent indicated herein, the Veteran's appeal is granted.

ORDER

Entitlement to a disability rating in excess of 40 percent for the orthopedic manifestations of the Veteran's service-connected back disability is denied.

A separate rating decision for service-connected ankylosing spondylitis of the thoracolumbar spine is denied.

Entitlement to a disability rating in excess of 10 percent prior to September 26, 2005, and in excess of 20 thereafter, for service-connected radiculopathy of the right lower extremity is denied .

Entitlement to a disability rating in excess of 10 percent prior to September 26, 2005, and in excess of 20 thereafter, for service-connected radiculopathy of the left lower extremity is denied .

Entitlement to a temporary total disability pursuant to 38 C.F.R. § 4.30 is granted from January 13, 2003, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 10 percent for scar residuals of thoracic spine surgery is granted effective July 21 2003, subject to controlling regulations governing the payment of monetary benefits.


Entitlement to a TDIU is granted effective January 20, 2007, subject to controlling regulations governing the payment of monetary benefits.




			
               M.C. GRAHAM	DEREK R. BROWN
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


